Citation Nr: 0300564	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  02-05 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active military service from September 
1967 to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In March 2002, the veteran filed an informal claim for 
service connection for a broken nose.  This issue is 
referred to the RO for adjudication.  Also, in the April 
2002 notice of disagreement, the veteran requested de novo 
review of the denial of service connection for PTSD and 
diabetes mellitus type II.  In May 2002, the RO granted 
service connection for diabetes mellitus and this issue is 
no longer on appeal.  


FINDINGS OF FACT

1. All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained 
by the RO.

2. The veteran does not currently meet the criteria for a 
diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Prior to the veteran's appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  The regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The VCAA and the implementing 
regulations pertinent to the veteran's claim are 
liberalizing and are therefore applicable to the claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

In a letter dated August 2001, the RO informed the veteran 
of the medical and other evidence needed to substantiate 
his claim and of what medical or other evidence he was 
responsible for obtaining.  The RO also identified which 
evidence it was responsible for obtaining.  VA has thereby 
met its obligations to notify the appellant of the medical 
and other evidence needed to substantiate his claim and of 
what evidence he is responsible for obtaining. Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

Furthermore, the veteran has been provided a recent VA 
examination to establish nexus evidence with respect to 
his claimed PTSD.  Neither the veteran nor his 
representative has suggested that there are missing VA or 
private medical records that need to be obtained, and the 
Board is not aware of any such records.  Nor is the Board 
aware of any additional evidence that could assist the 
veteran in substantiating his claim.  

In his appeal, the veteran questioned the validity of the 
VA examination with respect to his claimed PTSD.  In the 
veteran's informal hearing presentation, the veteran 
contested the VA examiner's assessment that he did not 
find any inservice stressors on which to base a diagnosis 
of PTSD.  The veteran also argued that VA failed in its 
duty to assist the veteran in providing information about 
his stressor events to the veteran's ongoing caregivers.

The veteran's representative asserts that additional 
efforts should be made to verify the claimed stressors.  
However, this case turns, not on the lack of a verified 
stressor, but on whether the veteran meets the criteria 
for a current diagnosis of PTSD.  Additional efforts to 
verify stressors could not aid the veteran in 
substantiating his claim, since a confirmed diagnosis of 
PTSD would still be needed.  

The representative has asserted that the examiner failed 
to diagnose PTSD because of the lack of a verified 
stressor.  However, the examiner appears to have accepted 
the veteran's stressors.  In this respect, the examiner 
noted that "It would appear that [the veteran] was exposed 
to inadvertent combat experiences in the course of doing 
his job as a construction worker."  As such, the examiner 
accepted, for the purposes of his diagnosis, that the 
veteran was exposed to combat experiences.  The examiner 
went on to write, however, that the veteran "does not meet 
DSM-IV diagnostic criteria for PTSD in terms of identified 
stressors or full symptom pattern (emphasis added)."

The veteran has asserted that this examination was 
"suspect" and that he should be afforded another 
evaluation.  However, neither the veteran nor his 
representative has pointed to any specific deficiency in 
the examination.  

Also, the Board concludes that VA met its duty to assist 
in obtaining medical records and other evidence necessary 
to substantiate the veteran's claim.  In August 2001, the 
RO requested and obtained the veteran's service personnel 
file verifying dates of assignment, participation in 
combat operations, wounds in action, awards and 
decorations.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to 
be undertaken to comply with the provisions of the VCAA 
and the implementing regulations.  See Wensch v. Principi, 
15 Vet App 362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim").  The Board will proceed 
to decide the veteran's claim on the merits.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran's claim was filed in September 2001 and was 
subject to the amended regulations governing entitlement 
to service connection for PTSD.  38 C.F.R. § 3.304(f) was 
amended, effective March 7, 1997 and provides that:

Service connection for post-traumatic 
stress disorder requires medical 
evidence diagnosing the condition in 
accordance with § 4.125(a) of this 
chapter; a link, established by medical 
evidence, between current symptoms and 
an in-service stressor; and credible 
supporting evidence that the claimed 
in-service stressor occurred.  If the 
evidence establishes that the veteran 
engaged in combat with the enemy and 
the claimed stressor is related to that 
combat, in the absence of clear and 
convincing evidence to the contrary, 
and provided that the claimed stressor 
is consistent with the circumstances, 
conditions, or hardships of the 
veteran's service, the veteran's lay 
testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  
38 C.F.R. § 3.304(f) (2002)

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement 
to service connection for PTSD will vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence 
that a veteran engaged in combat with the enemy, and the 
claimed stressor(s) are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d)(f); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony 
alone will not be enough to establish the occurrence of 
the alleged stressor.  See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 
166  (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  
See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

The Board further notes that the US Court of Appeals for 
Veterans' Claims (Court) has held that in view of the 
subjective nature of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria for assessing the sufficiency 
of a PTSD stressor, the question of the sufficiency of the 
asserted stressor(s), in terms of DSM-IV's two 
requirements, is a medical question requiring examination 
and assessment of the veteran by a mental-health 
professional.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997), citing West (Carlton) v. Brown, 7 Vet. App. 70, 79 
(1994).  Furthermore, the Court in Cohen noted that 
"mental health professionals are experts and are presumed 
to know the DSM requirements applicable to their practice 
and to have taken them into account in providing a PTSD 
diagnosis..." Id.  

Analysis

The service medical records are without reference to 
complaints or abnormal findings regarding PTSD. The 
evidentiary record consists of a November 2001 VA 
examination, psychiatry notes, and clinical treatment 
reports from August through November 2001.

The veteran's DD Form 214 reflects his military 
occupational specialty (MOS) as Plumber.  The veteran's 
service personnel records show that he served in Vietnam 
from November 1970 to September 1971 as a plumbing 
specialist and block plant maintenance operator advisor.  
The veteran claimed to have been assigned to "555 Red 
Horse Squadron" with duties that included driving trucks 
in convoy to various bases in Vietnam.

In August and September 2001, the veteran submitted 
statements in support of his claim for service connection 
for PTSD.  The veteran identified stressors during his 
service in Vietnam that included rocket attacks on the 
veteran's barracks, driving convoys that were fired upon, 
viewing and handling dead bodies after attacks, and having 
to fire on Vietnamese people without knowing whether they 
were the enemy.   

In an August 2001 psychology note, the veteran sought VA 
assistance with respect to alcohol abuse.  The veteran 
stated his belief that his mental problems were 
attributable to his service in Vietnam and his subsequent 
experiences after returning to the United States.  The 
examiner's impression was "PTSD, provisional; alcohol 
abuse, in remission."  The veteran was referred for 
psychiatric consultation for medication to treat his 
depression, sleep disturbance, and anger outbursts.  The 
veteran was also referred for PTSD clinical consultation.  

In an August 2001 clinical note, the social worker's 
assessment was "depression with rage, most likely 
secondary to PTSD."  

An August 2001 psychiatry note reflected the veteran's 
complaints of depression and panic attacks since his 
return from Vietnam.  The psychiatrist's assessment was 
"major depression, recurrent; panic disorder without 
agoraphobia, PTSD, chronic." 

A September 2001 follow up psychiatry note indicates no 
change in the veteran's mental status.  That same month, 
the veteran reported for a psychological assessment for 
PTSD.  The veteran obtained scores that were consistent 
with moderate combat exposure, depression and PTSD.  Based 
on facts gathered from these tests and patient interviews, 
the examiner determined the evidence to be "suggestive of 
a diagnosis of PTSD and depressive symptoms."  

In November 2001, the veteran followed up with his VA 
staff psychiatrist who reported no change in his diagnosis 
or medications.  That same month, the veteran was afforded 
a VA examination.  He appeared disheveled with long, 
unkempt hair.  The veteran provided a description of his 
military history and stressors, symptoms and subjective 
distress, as well as his psychiatric, medical, general, 
family, and social histories.  The examiner's diagnostic 
impression was based upon a review of the available 
medical records, including the veteran's claims file and 
current clinical examinations.  

The veteran complained of alcohol abuse both during and 
after Vietnam that he blamed for his being unable to work 
since 1978.  Psychological tests revealed exaggerated 
scores given the veteran's experiences in Vietnam.  Based 
on this finding, the examiner concluded that the 
exaggerated psychological test scores presented a veteran 
with a character disorder and an extensive history of 
alcohol dependence who now blamed Vietnam for the 
difficulties he had in his life.  The examiner noted that 
the veteran seemed to enjoy talking about his experiences 
both before and after his service in Vietnam.

The examiner determined that over the years, the veteran 
developed an anxiety disorder that was unrelated to his 
experience in Vietnam but which aggravated his symptoms 
associated with PTSD, complicated by the veteran's 
alcoholism.  

The examiner's Axis I diagnosis was alcohol dependence in 
short-term remission, chronic panic disorder with 
agoraphobia, and major recurrent depressive disorder.  The 
Axis II diagnosis was very severe passive dependent 
personality disorder, central to his psychiatric 
difficulties.  Noted major stressors in the veteran's life 
at the time were multiple psychiatric difficulties, 
namely, alcoholism and a history of very odd, 
irresponsible, unusual, almost borderline behavior.  The 
Global Assessment of Functioning score was 60-65.  The 
examiner concluded that the veteran did not meet the DSM-
IV diagnostic criteria for PTSD in terms of identified 
stressors or full symptom pattern.  

The VA examiner based his opinion on a comprehensive 
review of the available medical records, including the 
veteran's claims file and currently connected clinical 
examinations.  The VA examiner noted his assumption that 
the information gathered was factual and accurate, 
however, the examiner could not conclude that the veteran 
met the DSM-IV diagnostic criteria for PTSD.  

The Board finds the November 2001 VA examiner's opinion is 
more probative than the earlier clinical reports.  Some of 
the earlier reports are tentative in their findings of 
PTSD.  None of the earlier reports took into account the 
veteran's full history, as reported on the November 2001 
examination.  The examiner's opinion is based not only on 
the veteran's reported history and clinical evaluation, 
but also upon findings from a number of PTSD diagnostic 
tests.  The September 2001 finding of PTSD was based on 
test results, but did not consider, as the later 
examination report did, the possibility of intentional 
exaggeration.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995)("[I]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another").

Therefore, the Board, after careful review of the medical 
opinions of record, and the entire record on appeal, finds 
the weight of the evidence to be against the veteran's 
claim.  On balance, the evidence does not reflect that the 
veteran currently suffers from PTSD.  The preponderance of 
the evidence is against the veteran's claim and the claim 
is denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 
3.304(f).


ORDER

Entitlement to service connection for PTSD is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

